DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021, and 1/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the invention clearly in Fig. 1 and the method clearly in Fig. 8 as they are blurry, however, they are clearly described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al. (US 2016/0094167).

Regarding claim 1,
Kim discloses (Fig. 1):
An autonomous apparatus (Fig. 1, 100), moving and performing preset work in a defined working area (intended use, motor provides work, Fig. 1), the autonomous apparatus comprising an energy module (Fig. 4, VDD) supplying energy to the autonomous apparatus (Fig. 1, ¶0047), a motor (130), a sensor circuit (140), and a control circuit (110, 120), the motor obtaining the energy from the energy module (VDD, ¶0047), to drive the autonomous apparatus to move and/or work in the working area (move motor, ¶0047), the sensor circuit (140) detecting a working parameter (VST, three-phase voltages, ¶0038) and an environmental parameter (VS, sensing voltages, ¶0037) of the autonomous apparatus (100, ¶0040), and transmitting a detection result to the control circuit (PST, IST transmitted to 110), the control circuit (110, 120) controlling the operation of the motor (130) according to a signal transmitted by the sensor circuit (PST, IST, ¶0039-¶0041), wherein the motor is a sensorless brushless motor (¶0006), and before the motor rotates (motor at standstill, ¶0080), the control circuit measures a resistance value of the motor (received from 160, Fig. 6, RST_U1, ¶0078-¶0079) and estimates a rotor position of the motor based on the resistance value of the motor, to control the operation of the motor (¶0083-¶0084).

Regarding claim 2,

wherein the control circuit (Fig. 1, 110, 120) comprises an inverter circuit (120), the control circuit  (110, 120) applies a first voltage value V1  (VS_U1) to any two phases of the motor through the inverter circuit (Fig. 4, 120), so that a phase current flowing through the motor reaches a first current value I1 (IS_U1, ¶0066), the control circuit applies a second voltage value V2 (VS_V1) to any two phases of the brushless motor through the inverter circuit, so that the phase current flowing through the motor reaches a second current value I2 (IS_V1), and the control circuit measures the resistance value of the motor based on the first voltage value V1 (VS_U1), the first current value I1 (IS_U1), the second voltage value V2 (VS_V1), and the second current value I2 (IS_V1, ¶0066-¶0067).

Regarding claim 3,
Kim discloses (Fig. 1):
wherein in a process of applying a voltage to any two phases of the motor by the control circuit, a duty ratio is gradually increased until the phase current flowing through the motor reaches the first current value I1 or the second current value I2 (can freely control duty cycle and PWM ratio, ¶0080-¶0081).

Regarding claim 10,
Kim discloses (Fig. 1):
wherein after the motor starts rotating, the control circuit estimates the rotor position of the motor based on the resistance value of the motor measured before the motor rotates, and controls the operation of the motor according to an estimation result (¶0083-¶0084).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0094167) in view of Hano et al. (US 2018/0115264).

Regarding claim 4,
Kim discloses the above elements from claim 1.
They do not disclose:
wherein the control circuit is a field oriented control (FOC) control circuit.

However, Hano teaches:
wherein the control circuit is a field oriented control (FOC) control circuit (Vector control, ¶0072-¶0073).

Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take sensorless motor controller from Kim that uses the voltage and current to estimate a resistance of a motor to determine the rotor angle of the motor (¶0083) and utilize the motor control method to control the motor with vector control with td and q axis current commands (¶0072-¶0073).

Regarding claim 5,

They do not disclose:
wherein when the control circuit determines, based on the rotor position of the motor, that a rotation speed of the motor is less than a first preset rotation speed, the control circuit controls a d-axis current Id to be a non- zero positive value.
However, Hano teaches:
wherein when the control circuit (Fig. 3, 502) determines, based on the rotor position of the motor (Fig. 3, motor angle), that a rotation speed of the motor is less than a first preset rotation speed (motor rotational speed entering 604, and outputs correction angle, to adder that gets added to motor angle, ¶0072-¶0073), the control circuit controls a d-axis current Id to be a non- zero positive value (Fig. 10, motor current vector, Id, is positive and non-zero, ¶0126).

Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take sensorless motor controller from Kim that uses the voltage and current to estimate a resistance of a motor to determine the rotor angle of the motor (¶0083) and utilize the motor control method to control the motor with vector control with td and q axis current commands (¶0072-¶0073).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0094167) and Hano et al. (US 2018/0115264) as applied to claim 5, and in further view of Yamasaki et al. (US 2018/0076748).

Regarding claim 6,
Kim and Hano disclose the above elements from claim 5.

wherein the control circuit controls the d-axis current Id to decrease as the rotation speed of the motor increases.

However, Yamasaki teaches (Fig. 2):
wherein the control circuit (Fig. 2, 121) controls the d-axis current Id to decrease as the rotation speed of the motor increases (Fig. 12, as motor speed decreases, Id current increases, ¶0113).

Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take sensorless motor controller from Kim that uses the voltage and current to estimate a resistance of a motor to determine the rotor angle of the motor (¶0083) and utilize the motor control method to control the motor with vector control with td and q axis current commands (¶0072-¶0073).
It would have been further obvious to take this combination and control the d-axis current as taught by Yamasaki based on speed in order to speed control the motor using a d and q-axis current command (¶0113).

Regarding claim 7,
Kim and Hano disclose the above elements from claim 6.
They do not disclose:
wherein the control circuit controls the d-axis current Id to linearly decrease as the rotation speed increases.

However, Yamasaki teaches (Fig. 2):


Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take sensorless motor controller from Kim that uses the voltage and current to estimate a resistance of a motor to determine the rotor angle of the motor (¶0083) and utilize the motor control method to control the motor with vector control with td and q axis current commands (¶0072-¶0073).
It would have been further obvious to take this combination and control the d-axis current as taught by Yamasaki based on speed in order to speed control the motor using a d and q-axis current command (¶0113).

Regarding claim 8,
Kim and Hano disclose the above elements from claim 5.
They do not disclose:
wherein when the rotation speed of the motor is greater than the first preset rotation speed, the control circuit controls the d- axis current Id to be zero.

However, Yamasaki teaches (Fig. 2):
wherein when the rotation speed of the motor is greater than the first preset rotation speed (Fig. 12, ωswitch, ¶0113), the control circuit controls the d- axis current Id to be zero (Id is 0 when speed is below ωswitch, ¶0113).


It would have been further obvious to take this combination and control the d-axis current as taught by Yamasaki based on speed in order to speed control the motor using a d and q-axis current command (¶0113).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0094167) in view of Iribe et al. (US 2005/0179416).

Regarding claim 9,
Kim discloses the above elements from claim 1.
They do not disclose:
wherein the motor comprises a walking motor and a working motor, the walking motor drives the autonomous apparatus to move in the working area, and the working motor drives the autonomous apparatus to perform the preset work.

However, Iribe teaches (Fig. 3):
wherein the motor comprises a walking motor and a working motor, the walking motor drives the autonomous apparatus to move (Fig. 3, moves robot, ¶0245) in the working area, and the working motor drives the autonomous apparatus to perform the preset work (¶0077-¶0078).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamahata et al. (US 2009/0309531) – servo motor monitoring apparatus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846